USCA4 Appeal: 22-1120      Doc: 7         Filed: 03/07/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1120


        In re: HENRY EARL MILLER, a/k/a Stef, a/k/a Stefan,

                            Petitioner.


                       On Petition for Writ of Mandamus. (6:04-cr-00022-JMC-3)


        Submitted: February 15, 2022                                        Decided: March 7, 2022


        Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Henry Earl Miller, Petitioner Pro Se. Brandon Batson Hinton, OFFICE OF THE UNITED
        STATES ATTORNEY, Greenville, South Carolina, for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1120      Doc: 7         Filed: 03/07/2022     Pg: 2 of 2




        PER CURIAM:

               Henry Earl Miller petitions for a writ of mandamus, alleging that the district court

        has unduly delayed in ruling on his writ of error coram nobis. He seeks an order from this

        court directing the district court to act. The present record does not reveal undue delay in

        the district court. Accordingly, we deny the mandamus petition. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2